            Case 1:20-cv-03325-AT Document 50 Filed 06/17/20 Page 1 of 2




                                         STATE OF NEW YORK
                                   OFFICE OF THE ATTORNEY GENERAL

  LETITIA JAMES                                                                     DIVISION OF STATE COUNSEL
  ATTORNEY GENERAL                                                                        LITIGATION BUREAU

BY ECF                                                                                            June 17, 2020
The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

RE:     Yang v. Kellner, at al., No. 20-cv-3325

Dear Judge Torres:

       This Office represents defendants Douglas A. Kellner, Andrew Spano, Peter S. Kosinski,
Todd D. Valentine, Robert A. Brehm, the New York State Board of Elections (the “Board of
Elections”), and Governor Andrew Cuomo (collectively, the “State Defendants”).

       Pursuant to the Court’s order of May 21, 2020 (ECF no. 49), the State Defendants’ deadline
to answer or otherwise respond to the Second Amended Complaint and Intervenor Complaint (the
“Complaints”) is currently set at June 22, 2020. For the reasons below, the State Defendants
respectfully request an additional 30-day extension of this deadline, to July 22, 2020.

        In light of the State Defendants’ determination not to further contest the Court’s May 5,
2020 Order (as communicated to the Court by the State Defendants by letter dated May 21, 2020
(ECF no. 48)) and that the New York Democratic presidential primary election will be held this
upcoming Tuesday, June 23, 2020, the parties are in agreement that there remain no further
substantive issues to be litigated in this case. The parties are currently engaged in good-faith
negotiations to reach a consensual resolution to this matter in its entirety, including with regard to
Plaintiffs’ and Plaintiff-Intervenors’ demand for attorney’s fees and costs pursuant to 42 U.S.C. §
1988. The parties have made significant progress in this regard, but additional time is required to
reach a final agreement and draft a stipulation and proposed order.

       Accordingly, the State Defendants respectfully request that the Court further adjourn the
deadline to respond to the Complaints by an additional 30 days, to July 22, 2020. Plaintiffs and
Intervenor-Plaintiffs have kindly consented to this request.

        Thank you for your attention to this matter.




   28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● FAX (212) 416-6075 * NOT FOR SERVICE OF PAPERS
                                                WWW.AG.NY.GOV
           Case 1:20-cv-03325-AT Document 50 Filed 06/17/20 Page 2 of 2
Honorable Analisa Torres
June 17, 2020

                                           Respectfully submitted,


                                           /s/ Matthew L. Conrad
                                           Matthew L. Conrad
                                           Assistant Attorney General
                                           28 Liberty Street
                                           New York, N.Y. 10005
                                           (212) 416-8610

cc:     Counsel of record (by ECF)
